Title: To Thomas Jefferson from Madame de Marmontel, [13 October 1786?]
From: Marmontel, Marie Adélaide Lerein de Montigny
To: Jefferson, Thomas



ce vendredi matin [13 Oct. 1786?]

Md. de Marmontel a l’honneur de faire mille compliments à Monsieur De Gefferson et de le prevenir qu’on donne aujourdhui aux variettés amusantes Ruse contre Ruse; quelle y a une Loge et une place a lui offrir. Md. de Marmontel seroit ravie que cela put amuser Monsieur de Gefferson et lui procurer le plaisir de passer quelques moments avec lui. Si Monsieur Gefferson accepte la proposition de Md de Marmontel il demandera la loge de Mr. le Baron de Breteuil.
